Exhibit 10.3

 

FUNDING AGREEMENT

 

This Funding Agreement (“Agreement”) is made and entered into as of March 20,
2015, by and among CiG Wireless Corp., a Nevada corporation (the “Company”), Fir
Tree Capital Opportunity (LN) Master Fund, L.P. (“Holder LP”), and Fir Tree REF
III Tower LLC (“Holder LLC”, and together with Holder LP, the “Series A
Holders”). Capitalized terms used in this Agreement that are not defined herein
shall have the meaning given to such terms in the Merger Agreement (as defined
below).

 

RECITALS

 

WHEREAS, the Series A Holders are the holders of certain shares of Series A-1
Non-Convertible Preferred Stock and Series A-2 Convertible Preferred Stock of
the Company;

 

WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into an Agreement and Plan of Merger (as amended, restated or
supplemented from time to time, the “Merger Agreement”), with Vertical Bridge
Acquisitions, LLC (“Parent”) and Vertical Steel Merger Sub Inc. (“Merger Sub”),
pursuant to which Merger Sub will merge with and into the Company, with the
Company surviving as a wholly-owned Subsidiary of Parent (the “Merger”);

 

WHEREAS, in accordance with the Charter Documents, the holders of the Series B
Preferred Stock and the Common Stock (collectively, the “Junior Holders”) are
not entitled to receive any portion of the Merger Consideration and, pursuant to
the Merger Agreement, each share of Series B Preferred Stock and Common Stock
issued and outstanding immediately prior to the Effective Time will no longer be
outstanding and will automatically be canceled and shall cease to exist and no
consideration in the Merger shall be delivered in exchange therefor, and each
holder of (x) a certificate that immediately prior to the Effective Time
represented any such shares of Series B Preferred Stock or Common Stock or (y)
any such uncertificated shares of Series B Preferred Stock or Common Stock,
shall cease to have any rights with respect thereto;

 

WHEREAS, the Company Board established a special committee of the Company Board
(the “Special Committee”) to which the Company Board delegated the power and
authority of the Company Board to establish, approve, modify, monitor, and
direct the process and procedures related to the review and evaluation of the
proposed Merger, subject in all respects to the Charter Documents and applicable
Law; and

 

WHEREAS, at the request of the Special Committee, the Series A Holders have
agreed, contingent and effective upon the consummation of the Merger or, if
applicable, the closing of an alternative transaction pursuant to an Alternative
Acquisition Agreement (as applicable, a “Triggering Transaction”) and upon the
other terms and conditions set forth herein, to fund an escrow after any such
closing whereby the Series A Holders will allocate a portion of the merger
consideration received by them pursuant to a Triggering Transaction to the
Junior Holders in consideration of, among other things, their execution of a
general release.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
agree as follows:

 



1

   

 

ARTICLE I

AGREEMENTS

 

Section 1.1 Funding of Escrow. Subject to the terms and conditions hereof, on or
prior to the fifteenth (15th) calendar day (the “Funding Deadline”) after the
Closing Date (as hereinafter defined), the Series A Holders shall deposit with a
third-party escrow and paying agent selected by the Series A Holders (the
“Paying Agent”), in immediately available funds, to the account designated by
the Paying Agent, an amount equal to the Escrow Amount (as hereinafter defined),
in accordance with the terms of this Agreement and the escrow agreement to be
entered into by and among the Series A Holders and the Paying Agent prior to the
Closing Date, and which shall be consistent with the terms of this Agreement and
reasonably acceptable to the Special Committee (the “Escrow Agreement”). As used
herein, the term “Escrow Amount” shall mean the sum of (a) One Million Seven
Hundred Fifty Thousand Dollars ($1,750,000) plus, in the event the Merger
Consideration (as defined and calculated in the Merger Agreement, or as
calculated on substantially similar terms in the applicable Alternative
Acquisition Agreement, the “Aggregate Consideration”) exceeds One Hundred Fifty
Million Dollars ($150,000,000), an amount equal to (b) the lesser of (A) the
product of (x) 0.25 multiplied by (y) the amount by which such Aggregate
Consideration exceeds One Hundred Fifty Million Dollars ($150,000,000), and (B)
0.25 multiplied by the difference between (x) the maximum amount of
consideration payable in the Triggering Transaction under the Charter Documents
before which the Junior Holders shall become entitled to a pro rata share of
such consideration, after giving effect to repayment of all Indebtedness of the
Company and the Company Subsidiaries and all out-of-pocket costs, fees and
expenses incurred by the Company and the Company Subsidiaries in connection with
the Triggering Transaction, minus (y) One Hundred Fifty Million Dollars
($150,000,000) (the amount in this clause (B), the “Sharing Cap”). For the
avoidance of doubt, the Junior Holders’ rights to their respective pro rata
share of the Aggregate Consideration in excess of the Sharing Cap that they are
entitled to receive under the Charter Documents in connection with the
consummation of the Triggering Transaction are not reduced or otherwise modified
by this Agreement.

 

Section 1.2 Disbursement of Escrow Amount.

 

(a) On or prior to the Closing Date, (x) the Special Committee shall, after
consultation with its financial advisors, deliver to the Series A Holders and
the Paying Agent a written notice (the “Allocation Schedule”) setting forth (i)
the allocation of the Escrow Amount, on a percentage basis, as between the
Series B Preferred Stock and the Common Stock and (ii) the per share amount to
be paid to each class or series of Junior Holder out of the Escrow Amount, which
notice shall be subject to the reasonable review by, and the calculation of the
per share amount subject to the reasonable approval of, the Series A Holders,
and (y) the Company shall deliver written instructions to the Paying Agent for
its use in obtaining the record holder information for the Junior Holders to
effectuate the mailing of the claims documentation to the Junior Holders in
accordance with industry practices and applicable law.

 

(b) Prior to the Funding Deadline, the Series A Holders shall direct the Paying
Agent, subject to Section 1.2(c) below, to disburse the Escrow Amount in
accordance with the Allocation Schedule to each Junior Holder; provided that in
order to receive any such payment, a Junior Holder shall have duly executed and
completed all claims documentation in accordance with the instructions thereto.

 



-2-

   

 

(c) Except as set forth in Section 1.2(b) and 1.2(d), the sole obligation of the
Series A Holders with respect to this Agreement shall be to deposit the Escrow
Amount pursuant to Section 1.1 and to retain the Paying Agent to effect the
payments to the Junior Holders as contemplated by Section 1.2(b). The Paying
Agent shall be solely responsible for establishing the timing and procedures for
submitting and paying claims against the Escrow Amount and for processing
disbursements thereof in accordance therewith; provided, however, that all
claims documentation distributed by the Paying Agent shall be prepared, prior to
the Closing Date, by the Series A Holders and shall include such reasonable
terms and conditions as they shall determine, subject to review by (but not the
approval of) the Special Committee, including, without limitation, a full
general release in respect of their shares and their statuses as stockholders,
as well as all interests in and/or contractual or business relationships with
the released parties and dissenters’ or appraisal rights, in favor of the
Company, its Affiliates and their respective officers, directors, managers,
employees, partners, members and stockholders. Notwithstanding anything to the
contrary contained herein, in the Escrow Agreement, or any in claims
documentation, the receipt of any portion of the Escrow Amount by a Junior
Holder shall be conditioned upon the receipt of such Junior Holder’s signature
to the aforesaid general release. Neither the Series A Holders nor the Company
shall be liable for any acts or omissions of the Paying Agent in complying with
its obligations under the escrow agreement or otherwise in facilitating the
claims process or disbursement of the Escrow Amount.

 

(d) All costs, fees and expenses of the Paying Agent shall be borne by the
Series A Holders.

 

Section 1.3 Release of Escrow Amount. On the four (4) month anniversary of the
deposit of the Escrow Amount, the Paying Agent shall release the Escrow Amount
(to the extent not utilized to satisfy claims in accordance with Section 1.2) to
the Series A Holders and the escrow account established pursuant to the Escrow
Agreement shall thereupon terminate. Upon such termination, neither the Series A
Holders nor any of their Affiliates shall have any further liability under this
Agreement or otherwise.

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1 Effectiveness; Termination. This Agreement shall only become
effective contingent and effective upon the closing of a Triggering Transaction;
provided, however, this Agreement shall terminate immediately without further
action, notice or deed, if the Merger Agreement and any Alternative Acquisition
Agreement, as applicable, have been terminated in accordance with their terms.

 

Section 2.2 Limitation of Liability; No Duties. Neither the Series A Holders nor
any of their respective Affiliates or representatives shall have any legal,
fiduciary or other duty to any Person, including, without limitation, the
Company or any Junior Holder, with respect to the transactions contemplated
hereby, and shall have no liability in respect of any loss whatsoever resulting
from participation in the claim process. The Company and the Series A Holders
expressly disclaim any and all liability for representations, warranties or
statements contained in any material furnished or information orally transmitted
by the Paying Agent in connection with the claim process. Further, except for
the obligations of the Series A Holders expressly set forth in Article I hereof,
neither the Series A Holders nor any of their respective Affiliates or
representatives will have any obligations whatsoever to the Company with respect
to the transactions contemplated hereby nor will have any obligations whatsoever
to any Junior Holder. The Junior Holders shall look solely to the Paying Agent,
in its capacity as paying agent with respect to the Escrow Amount and solely to
the extent thereof, for the payment of any amounts, or otherwise with respect to
any claims, under this Agreement. None of the Series A Holders, the Company or
any of their respective Affiliates shall have any liability to any Junior Holder
for any payments contemplated by this Agreement, whether due to the error,
omission or inaction of the Paying Agent or otherwise; the Series A Holders’
sole obligation is the deposit of the Escrow Amount and retention of the Paying
Agent pursuant to Section 1.1.

 



-3-

   

 

Section 2.3 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto. No
consent to or waiver of any provision of or breach under this Agreement shall be
valid or effective unless in writing and signed by the party giving such waiver,
and no waiver of any provision or breach shall constitute a waiver with respect
to any other provision or breach, whether or not of similar nature. Failure on
the part of any party hereto to insist in any instance upon strict, complete and
timely performance by another party hereto of any provision of or obligation
under this Agreement shall not constitute a waiver by such party of any of its
rights under this Agreement or otherwise.

 

Section 2.4 Entire Agreement; Third Party Beneficiaries. This Agreement contains
the entire agreement among the parties hereto with respect to the transactions
contemplated hereby and the subject matter thereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to such matters. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Other than the parties hereto, this Agreement
is not intended to, and does not, confer upon any Person, including, without
limitation, any Junior Holder, any legal or equitable rights or remedies and
nothing in this Agreement shall create or be deemed to create any third party
beneficiary rights in any Person or entity not a direct party to this Agreement.

 

Section 2.5 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms or provisions
of this Agreement in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party or such party waives its rights under this Section 2.5 with
respect thereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 



-4-

   

 

Section 2.6 Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission and electronic mail
transmission, so long as a receipt of such e-mail is requested and received) and
shall be given in accordance with Section 8.05 of the Merger Agreement.

 

Section 2.7 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise by any of the parties hereto without the prior written consent
of the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

Section 2.8 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or similar electronic means), all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

 

Section 2.9 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the courts of the State of
Nevada and any appellate court thereof or any court of the United States located
in the State of Nevada, in any action or proceeding arising out of or relating
to this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action except in such
courts, (ii) agrees that any claim in respect of any such action or proceeding
may be heard and determined in such courts, (iii) waives, to the fullest extent
it may legally and effectively do so any objection which it may now or hereafter
have to venue of any such action or proceeding in such courts, and (iv) waives,
to the fullest extent permitted by law, the defense of any inconvenient forum to
the maintenance of such action or proceeding in such courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each of the parties to this Agreement
irrevocably consents to service of process in any such action or proceeding in
the manner provided for notices in Section 2.6 of this Agreement; provided,
however, that nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

 



-5-

   

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS CONTAINED IN THIS
SECTION 2.9(c).

 

[Signature Page Follows]

 



-6-

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  COMPANY       CIG WIRELESS CORP.         By:  

 /s/ Paul McGinn

  Name:    Paul McGinn   Title:    Chief Executive Officer

 

  SERIES A HOLDERS:      

FIR TREE CAPITAL OPPORTUNITY (LN) MASTER FUND, L.P.

 

By: Fir Tree Inc., its Manager

 

  By:  

 /s/ Brian Meyer

  Name:    Brian Meyer   Title:    General Counsel               FIR TREE REF
III TOWER LLC         By: Fir Tree Inc., its Manager         By:  

 /s/ Brian Meyer

  Name:    Brian Meyer   Title:    General Counsel

 



[Signature Page to Funding Agreement]

 